     Case 3:20-cv-05875-MCR-HTC Document 4 Filed 10/20/20 Page 1 of 12




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

SCOTT HUDSON,

      Plaintiff,

v.                                  Case No.: 3:20-cv-5875-MCR-HTC
                                    Circuit Ct Case No.: 2020 CA 000665

UNIVERSITY OF WEST FLORIDA
BOARD OF TRUSTEES,

     Defendant.
_________________________________________/

                ANSWER AND AFFIRMATIVE DEFENSES
           TO PLAINTIFF’S PETITION TO COMPEL ARBITRATION
                OR IN THE ALTERNATIVE OTHER RELIEF

      Defendant University of West Florida Board of Trustees (“UWF”)

responds to the Petition to Compel Arbitration or in the Alternative Other

Relief as follows:

      1.     Admitted.

      2.     Denied.

      3.     Admitted for jurisdictional purposes only. Allegations regarding

“all actions and omissions pertinent to this action” are addressed below.




                                      1
     Case 3:20-cv-05875-MCR-HTC Document 4 Filed 10/20/20 Page 2 of 12




      4.    Admitted for jurisdictional purposes only. Denied this action is

subject to arbitration.

      5.    Denied as stated.

      6.    Admitted.

      7.    Admitted.

      8.    Without knowledge and therefore denied.

      9.    Without knowledge and therefore denied.

      10.   Without knowledge and therefore denied.

      11.   Without knowledge and therefore denied.

      12.   Without knowledge and therefore denied.

      13.   Without knowledge and therefore denied.

      14.   Without knowledge and therefore denied.

      15.   Admitted.

      16.   Denied.

      17.   Denied as stated.

      18.   Denied.

      19.   Without knowledge and therefore denied.

      20.   Without knowledge and therefore denied.

      21.   Without knowledge and therefore denied.

                                     2
Case 3:20-cv-05875-MCR-HTC Document 4 Filed 10/20/20 Page 3 of 12




22.   Admitted Plaintiff was represented by private counsel.

23.   Denied as stated.

24.   Admitted.

            I. ACTION TO COMPEL ARBITRATION

25.   Admitted Plaintiff filed a grievance.

26.   Denied.

27.   Admitted Plaintiff filed a grievance.

28.   Denied.

29.   Denied.

30.   Denied.

31.   Denied as stated.

32.   Denied as stated.

33.   Without knowledge and therefore denied.

34.   Without knowledge and therefore denied.

35.   Without knowledge and therefore denied.

36.   Without knowledge and therefore denied.

37.   Without knowledge and therefore denied.

38.   Without knowledge and therefore denied.

39.   Without knowledge and therefore denied.

                                 3
      Case 3:20-cv-05875-MCR-HTC Document 4 Filed 10/20/20 Page 4 of 12




          40.   Without knowledge and therefore denied.

          41.   Denied as stated.

          42.   Denied as stated.

          43.   Denied.

          44.   Without knowledge and therefore denied.

          45.   Without knowledge and therefore denied.

          46.   Without knowledge and therefore denied.

          47.   Without knowledge and therefore denied.

          48.   Denied as stated.

          49.   Admitted the language cited is in the CBA. The CBA speaks for

itself.

          50.   Admitted the language cited is in the CBA. The CBA speaks for

itself.

          51.   Without knowledge and therefore denied.

          52.   Without knowledge and therefore denied.

          53.   Denied.




                                        4
     Case 3:20-cv-05875-MCR-HTC Document 4 Filed 10/20/20 Page 5 of 12




                    II. FIRST AMENDMENT VIOLATION
                   ACADEMIC FREEDOM, 42 U.S.C. 1983

      52.(sic.) UWF adopts and incorporates its answers to paragraphs 1 -

44 of Count I as if set forth fully herein.

      53.     Denied as stated.

      54.     Without knowledge and therefore denied.

      55.     Denied as stated.

      56.     Without knowledge and therefore denied.

      57.     Without knowledge and therefore denied.

      58.     Denied.

      59.     Denied UWF retaliated against Plaintiff.

      60.     Admitted that, generally, persons who determine a faculty

member’s contract should not be renewed are acting in their official

capacities.

      61.     Admitted.

      62.     Denied.

      63.     Denied.

      64.     Denied UWF retaliated against Plaintiff.

      65.     Denied.


                                         5
     Case 3:20-cv-05875-MCR-HTC Document 4 Filed 10/20/20 Page 6 of 12




      66.    Denied.

      67.    Without knowledge and therefore denied.

      68.    Without knowledge and therefore denied.

      69.    Denied.

         III. BREACH OF CONTRACT/PROMISSORY ESTOPPEL

      70.    UWF adopts and incorporates its answers to paragraphs 1 - 44

of Count I as if set forth fully herein.

      71.    Denied.

      72.    Without knowledge and therefore denied.

      73.    Denied.

      74.    Without knowledge and therefore denied.

      74. (sic.) Without knowledge and therefore denied.

      75.    Denied.

      76.    Denied.

      77.    Denied.

      78.    Denied as stated.

      79.    Denied.

      80.    Denied.

      81.    Denied as stated.

                                           6
     Case 3:20-cv-05875-MCR-HTC Document 4 Filed 10/20/20 Page 7 of 12




      82.   Denied.

      83.   Denied.

      84.   Admitted.

      85.   Denied as stated.

      86.   Denied as stated.

      87.   Denied as stated.

      88.   Denied.

      89.   Denied as stated.

      90.   Denied as stated.

      91.   Denied.

      92.   Denied.

      93.   Without knowledge and therefore denied.

      94.   Denied.

      95.   Without knowledge and therefore denied.

      96.   Denied.

                         AFFIRMATIVE DEFENSES

                         First Affirmative Defense

      To the extent that any of the losses and damages which are the subject

of this action by Plaintiff have been paid or are payable by collateral or other

                                       7
     Case 3:20-cv-05875-MCR-HTC Document 4 Filed 10/20/20 Page 8 of 12




sources in accordance with Florida Statutes and applicable law, Plaintiff is

not entitled to collect for such losses, or in the alternative, Defendant is

entitled to a setoff.

                        Second Affirmative Defense

      Plaintiff was comparatively at fault, which was a sole cause or

contributing cause to the incident complained of, so as to bar or diminish any

claim for recovery.

                         Third Affirmative Defense

      Plaintiff’s claims are barred by the applicable statutes of limitations,

waiver, estoppel, or laches.

                        Fourth Affirmative Defense

      UWF is a state agency, and Plaintiff’s recovery from UWF, if any, is

limited by § 768.28, Florida Statutes, common law or other law including

sovereign immunity, 11th Amendment immunity, or Defendant is otherwise

immune from damages.

                         Fifth Affirmative Defense

      Plaintiff’s claim alleges fault in UWF’s discretionary or planning level

functions, and UWF is immune from liability for this claim.




                                      8
     Case 3:20-cv-05875-MCR-HTC Document 4 Filed 10/20/20 Page 9 of 12




                          Sixth Affirmative Defense

      Plaintiff failed to mitigate his damages.

                        Seventh Affirmative Defense

      Plaintiff failed to provide UWF and the Florida Department of Financial

Services with notice of his intent to file a law suit as required by § 768.28,

Fla. Stat.

                         Eighth Affirmative Defense

      UWF’s employees, agents, and officers are entitled to qualified

immunity for actions taken pursuant to their discretionary authority, in that

their conduct did not violate any clearly established statutory or constitutional

right of which a reasonable person would have known. Furthermore, at all

times material, UWF and its employees, agents, and officers acted in good

faith, reasonably, and without malice in the course and scope of their duties.

                          Ninth Affirmative Defense

      Plaintiff's claims are barred by the doctrines of release, unclean hands,

and equitable estoppel.

                          Tenth Affirmative Defense

      Plaintiff's injuries and damages, if any, are not attributable to any act,

conduct, or omission on the part of Defendant.

                                       9
    Case 3:20-cv-05875-MCR-HTC Document 4 Filed 10/20/20 Page 10 of 12




                       Eleventh Affirmative Defense

      Plaintiff’s claims against UWF are barred, in whole or in part, by failing

to follow the requirements and/or perform the conditions precedent of his

contractual   obligations    including,    without limitation,   exhausting   his

administrative remedies and filing a complaint with the EEOC or Florida

Commission on Human Relations.

                          Twelfth Affirmative Defense

      Plaintiff failed to timely file for arbitration and voluntarily waived any

right to arbitrate he may have had against UWF.

                      Thirteenth Affirmative Defense

      The speech Plaintiff contends was abridged and is the basis for his

claim is not a matter of public concern.

                      Fourteenth Affirmative Defense

      Plaintiff lacks standing to bring a claim against UWF.

                       Fifteenth Affirmative Defense

      UWF had a legitimate, non-discriminatory reason for not renewing

Plaintiff’s employment.




                                          10
    Case 3:20-cv-05875-MCR-HTC Document 4 Filed 10/20/20 Page 11 of 12




                        Sixteenth Affirmative Defense

        UWF, at all times pertinent to the Plaintiff’s claims, acted reasonably

and prudently under the circumstances and complied with all applicable

laws.

                             ATTORNEYS’ FEES

        UWF had to retain the services of the undersigned attorneys to defend

this action, including applicable appeals. UWF is entitled to an award of

attorney’s fees and costs as the prevailing party and otherwise pursuant to

the provisions of 42 U.S.C. §1988 and other applicable law.

                         DEMAND FOR JURY TRIAL

        UWF demands a trial by jury on all issues so triable by law.

                                     *****




                                       11
    Case 3:20-cv-05875-MCR-HTC Document 4 Filed 10/20/20 Page 12 of 12




                       CERTIFICATE OF SERVICE

     I hereby certify that a true and correct copy of the foregoing has been

furnished to Cecile M. Scoon, 25 East 8th Street, Panama City, FL 32401 by

electronic service this 20th day of October, 2020.


                                          /s/ Larry A. Matthews
                                          Larry A. Matthews
                                          Florida Bar No.: 0339601
                                          Raymond F. Higgins, III
                                          Florida Bar No.: 0153117
                                          MATTHEWS & HIGGINS, LLC
                                          114 East Gregory Street (32502)
                                          Post Office Box 13145
                                          Pensacola, FL 32591-3145
                                          (850) 434-2200 Telephone
                                          (850) 434-2600 Facsimile
                                          E-Mail lmatthews@matthewshigginslaw.com
                                                  rhiggins@matthewshigginslaw.com
                                          Attorneys for Defendant UWF




                                     12
